—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated September 19, 1994, which denied his motion to disqualify the plaintiff’s attorney.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidentiy exercise its discretion in denying, after a hearing, the defendant’s motion to disqualify the plaintiff’s attorney. The record establishes that the plaintiff’s attorney never represented the defendant and the defendant never communicated any confidential information to the plaintiff’s attorney (cf., Leisman v Leisman, 208 AD2d 688; Burton v Burton, 139 AD2d 554; Mondello v Mondello, 118 AD2d 549; Pulichino v Pulichino, 108 AD2d 803). Sullivan, J. P., Pizzuto, Goldstein and Plorio, JJ., concur.